 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDladies, the stockman in the warehouse, and other supervisors as definedin the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.[The Board dismissed the petition in Case No. 5-RC-1513.][Text of Direction of Election omitted from publication.]ALBERS SUPER MARKETS, INC.andRETAIL CLERKS INTERNATIONALAssocIATION, A. F. of L., PETITIONER.Case No. 9-RC-2197.Oc-tober 25,1954Order Amending Decision and Direction of ElectionOn September 24, 1954, the Board issued its Decision and Directionof Election in the above-entitled proceeding, in which it found thatthe following employees constitute an appropriate unit :All grocery employees employed at the Employer's retail stores inMontgomery County, Ohio, including part-time clerks, but ex-cluding all meat department employees, guards, professionalemployees, store managers, assistant store managers, perishablefood managers, and all other supervisors as defined in the Act.On October 4, 1954, the Employer filed with the Board a motion forreconsideration, urging that the part-time clerks be excluded fromthe unit, or, in the alternative, that those part-time clerks who haveworked for the Employer less than 18 weeks be held ineligible to votein the election.The Board having duly considered the motion, theevidence as to the duties and tenure of employment of the part-timeclerks, and the entire record in the case, decided to grant the Em-ployer's motion in part for the reasons given below.'At the 8 stores involved, the Employer has approximately 125 full-time grocery clerks and 173 part-time grocery clerks.The latter workonly during peak sales periods.Their principal duties are puttingmerchandise into bags and carrying the bags to customers' cars.Listsof the part-time employees are kept at the various stores, and they arescheduled to work as needed; schedules of work are posted each weekfor the ensuing week.There is a high turnover among these employ-ees, and the record of the 204 terminations between January 1, 1953,and April 24, 1954, shows that the average length of service was only4% months and that 75 percent worked less than that length of time.Upon these facts, we are of the opinion that the part-time clerks whohave worked less than 18 weeks for the Employer are not regular part-:'As the recordand briefs,in our opinion,adequately set forth the facts and the posi-tions of the parties, the request ofthe Employerfor a further hearing and oral argumentis hereby denied.110 NLRB No. 86. WESTINGHOUSE ELECTRIC CORPORATION475time employees as that term is used by the Board.We shall thereforeamend our Decision and Direction of Election to exclude them fromthe unit,OrderIT IS HEREBY ORDERED that the Decision and Direction of Electionherein be amended by striking footnote 1, and by amending the de-scription of the appropriate unit to readas follows :All grocery employees employed at the Employer's retail storesinMontgomery County, Ohio, including part-time clerks whohave worked during at least 18 separate weeks preceding the De-cision and Direction of Election, but excluding part-time clerkswho have worked for the Employer less than 18 weeks, meat de-partment employees, guards, professional employees, store man-agers, assistant store managers, perishable food managers, and allother supervisors as defined in the Act.MEMBERS RODGERS and BEESON took no part in the consideration ofthe above Order Amending Decision and Direction of Election.WESTINGHOUSE ELECTRICCORPORATION 1andINTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS,CIO,PETITIONER.2Cases Nos.4-RC-.391 and 4-RC-24449. October 25,1954Decision and Direction of ElectionUpon consolidated petitions duly filed under Section 9 (c) of theNational Labor Relations Act,' a hearing was held before EugeneM. Levine, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The name of the Employer appears as amended at the hearing.2Herein referred to as I. U. E.2At the hearing,over the Employer's objection, the hearing officer correctly permittedthe I. U. E. to amend its unit request.Section 4(b) of the petition (4-RC-2391)was amended at the hearing to read "lamps"in lieu of"electronics."4Prior to, and throughout the hearing,itappeared that the parties might agree to aconsent election,but due to the fact that they were unable to resolve their differences asto the appropriate unit and the time for holding such an election,no agreement was forth-coming.Based upon an alleged attempt by the Petitioner to stall a consent election byshifting its unit request at the hearing(as noted hereinafter),and refusing to agree toan election date, the Intervenor moved to dismiss the proceeding on the ground that thePetitioner filed its petition in bad faith,and, thus, abused the Board's processes.How-ever,as the record shows that the negotiations for a consent election failed, at least inpart,because of the inability of the parties to agree on the composition of the unit, we arenot satisfied that the Petitioner has shown bad faith.Accordingly,the Intervenor's mo-tion is hereby denied.110 NLRB No. 72.